Citation Nr: 1027316	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for 
residuals of a mandible fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to 
July 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating determination of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.

The Board notes that the above issue was remanded by the Board in 
November 2009 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
the issue is now ready for appellate review.


FINDING OF FACT

Since January 20, 2006, residuals of a mandible fracture have 
been manifested by subjective complaints of pain on motion with 
objective evidence of a vertical range of motion of 13 mm, right 
lateral range of motion up to 2.5 mm and left lateral range of 
motion up to 3.0 mm, and no objective evidence of nonunion of the 
mandible, loss of temporomandibular articulation, or loss of 
mastication function.


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but not 
greater, from January 20, 2006,  for residuals of a mandible 
fracture have been met.  8 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.3, 4.17, 4.10, 4.150, Diagnostic Codes 9905 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in February 2006 and March 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
regarding the assignment of a disability rating and an effective 
date.  The March 2006 letter provided this notice to the Veteran.  

The Board observes that the February 2006 and March 2006 letters 
were sent to the Veteran prior to the April 2006 rating decision.  
The VCAA notice with respect to the elements addressed in these 
letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
February 2006 and March 2006 letters fully complied with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) 
(2009), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA 
treatment records and the February 2006 and January 2010 
compensation and pension (C&P) examination reports were reviewed 
in connection with adjudication of the Veteran's claim.  The 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained for 
which attempts to obtain have not been made.

In November 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issue was previously remanded in order for the Veteran to be 
afforded an adequate VA examination.  The Board notes that an 
adequate examination was afforded as requested and the issue now 
returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Compensation and pension 
examinations (C&P) were obtained in February 2006 and January 
2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that 
the February 2006 failed to meet these requirements and the issue 
was remanded in November 2009 in order to afford the Veteran 
another examination.  In this regard, the Board finds that the VA 
examination obtained in January 2010 is more than adequate, as it 
is predicated on a full reading of the VA medical records in the 
Veteran's claims file.  The examination considers all of the 
pertinent evidence of record and relies on and cites to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue of entitlement to an increased rating for 
residuals of a mandible fracture has been met.  38 C.F.R. 
§ 3.159(c) (4) (2009).  
Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its November 2009 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

The Veteran is currently rated as noncompensable (zero percent) 
for residuals of a mandible fracture pursuant to 38 C.F.R. § 
4.150, Diagnostic Code 9904 (2009) prior to January 29, 2010 and 
30 percent disabled for residuals of a mandible fracture pursuant 
to 38 C.F.R. § 4.150, Diagnostic Code 9905 (2009) since January 
29, 2010.  However, as will be further explained below, the Board 
finds that the Veteran is entitled to a 30 percent rating under 
Diagnostic Code 9905 for the entire appeal period beginning with 
the Veteran's claim dated in January 20, 2006.  

Diagnostic code 9904, which applies to 'malunion of the 
mandible,' provides for a maximum 20 percent rating for severe 
displacement of the mandible, a 10 percent rating for moderate 
displacement of the mandible, and a noncompensable (zero percent) 
rating for slight displacement of the mandible.  Id. The degree 
of malunion is dependent upon the degree of motion and relative 
loss of masticatory function.  Id. at Note.

Under Diagnostic Code 9905, which addresses limited motion of 
temporomandibular articulation, disability evaluations are 
assigned as follows: Inter-incisal range: 0 to 10 mm warrants a 
40 percent rating; 11 to 20 mm warrants a 30 percent rating; 21 
to 30 mm warrants a 20 percent rating; and 31 to 40 mm warrants a 
10 percent rating.  Range of lateral excursion: 0 to 4 mm 
warrants a 10 percent rating.  Note--Ratings for limited inter-
incisal movement shall not be combined with ratings for limited 
lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(2009).

Initially, as noted, the Veteran currently has a staged rating of 
noncompensable prior to January 29, 2010 and 30 percent since 
January 29, 2010, however, the Board has considered the lay 
evidence of record, as well as the inadequacy of the February 
2006 VA examination in making its determination that the Veteran 
is entitled to a 30 percent rating from January 20, 2006, under 
Diagnostic Code 9905.  In this regard the Board notes that the 
Veteran has complained of pain on movement, popping and cracking, 
misalignment of teeth, and difficulty eating since the date of 
his claim for the current appeal.  The Board further notes that 
the VA examination provided in February 2006 failed to provide 
information with regard to pain on motion.  As a result, the 
Board remanded the issue for an adequate examination that would 
include a review of the pain on motion involved with the 
Veteran's mandibular joint.  As the Board has previously noted 
the inadequacy of the February 2006 examination, the Board finds 
that the examination has less probative value than the January 
2010 examination and therefore will rely on the later examination 
in making its determination for the entire appeal period.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).

The Veteran was afforded a VA examination in January 2010.  The 
Veteran's service treatment records note that he was assaulted in 
1978 while on active duty and as a result his mandible was 
fractured in two places.  The Veteran lost two teeth, the #8 and 
#25 around the time of the assault.  Upon examination it is noted 
that the Veteran has now lost multiple teeth, although the 
Veteran does not have partial dentures to replace them.  The 
Veteran's inter-incisal range of motion prior to the function 
test revealed a vertical range of 37.5mm, a left lateral range of 
4.0mm, a right lateral range of 3.5mm, and a protrusive range of 
3.0mm.  The examiner further noted that the Veteran exhibited 
pain in the left masseter muscle, posterior border, and a 
"pulling" at the inner border of the left angle of the mandible 
(deep masseter and medial pterygoid muscles).  After the function 
test (chewing two sticks of gum until pain occurs) the Veteran 
exhibited an inter-incisal range of motion of a vertical range of 
13.0mm, a left lateral range of 3.0mm, a right lateral range of 
2.5mm, and a protrusive range of 1.0mm.  The examiner further 
noted that pain was again reported in the left masseter muscle 
and inferior border during the mandibular movements.  The Veteran 
does have bone loss as a result of resorption after tooth loss.  
A panorex revealed a ligature wire in the midline of the 
mandible, at the inferior border and a 0.65cm vertical line is 
noted at the left angle of the mandible.  With regard to 
auscultation of the left temporomandibular joint, there are no 
reportable popping or crepitus sounds due to lack of movement.  
However, with regard to auscultation of the right 
temporomandibular joint, the examiner noted loud popping in the 
right lateral range and heavy crepitus in the protrusive range.  
The examiner diagnosed the Veteran with missing teeth, #8 and 
#25, severe left and right temporomandibular joint dysfunction, 
moderate to severe left myofascial pain and slight to moderate 
malunion of a mandibular fracture, left angle.  

With consideration of the above, the Board finds that the Veteran 
is entitled to a 30 percent rating for the entire appeal period 
under Diagnostic Code 9905.  As noted above a 30 percent rating 
requires an inter-incisal range of 11mm to 20mm.  As noted above, 
following the function test the Veteran exhibited a an inter-
incisal range of motion of a vertical range of 13.0mm, a left 
lateral range of 3.0mm, a right lateral range of 2.5mm, and a 
protrusive range of 1.0mm.  As such the Board finds that a 30 
percent rating under Diagnostic Code 9905 is warranted.  

In addition to applying the criteria of Diagnostic Code 9905, the 
Board has considered the applicability of other diagnostic codes 
pertaining to conditions of the jaw and whether an increased 
rating may be warranted under any such code(s).  See Schafrath, 
supra.  However, there is no competent evidence of any nonunion 
or loss of the mandible; thus, Diagnostic Codes 9901 through 9903 
do not apply.  The Board observes that a compensable rating would 
be warranted under Diagnostic Code 9904 because the Veteran 
demonstrated a slight to moderate malunion of the mandible.  See 
38 C.F.R. § 4.150, Diagnostic Code 9904 (2009).  However, 
pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to 
have separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes, however 
the critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative or 
overlapping with the symptomatology of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this 
instance, both Diagnostic Code 9904 and 9905 are based on the 
same symptomatology, i.e., the degree of motion.  As such, to 
rate the Veteran separately under both diagnostic codes would be 
pyramiding, which is not permitted.  Finally, the Board notes 
that the Veteran is entitled to a higher rating under Diagnostic 
Code 9905 and as such is rated under that code.  

In sum, the Board finds that the competent evidence demonstrates 
that the Veteran's service-connected residuals of a mandible 
fracture are best characterized as productive of a 30 percent 
rating under Diagnostic Code 9905.  While the Board acknowledges 
the Veteran's lay statements as noted above, it observes, 
however, that the Veteran's opinions and observations alone 
cannot meet the burden imposed by the rating criteria under 38 
C.F.R. § 4.150 with respect to determining the severity of his 
service-connected disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).  Determining the 
severity of the Veteran's disability must be done by a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As 
discussed above, none of the competent medical evidence of record 
supports a higher rating than is herein assigned.
Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated by 
the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's residuals of a fractured mandible warrant a higher 
rating, than is herein assigned, on an extraschedular basis.  38 
C.F.R. § 3.321(b) (2009).  Any limits on the Veteran's 
employability due to his disability have been contemplated in the 
above stated rating under Diagnostic Code 9904.  The evidence 
also does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment.  In this regard, the record 
indicates that the Veteran is currently homeless and unemployed, 
however VA treatment records, pertaining to other issues, dating 
from November 2005 to January 2007 reveal that the Veteran has 
other disabilities that affect his unemployment and that he is in 
fact considered employable.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by the 
regular schedular standards that would warrant the assignment of 
an extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, a preponderance of the 
evidence is against assignment of a higher rating than is herein 
assigned for the entire period of this appeal.  Therefore, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal and the claim must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased rating of 30 percent, but not 
greater, from January 20, 2006,  for residuals of a mandible 
fracture is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


